 Case 2:19-cv-00897-JLB-MRM Document 23 Filed 10/02/20 Page 1 of 1 PageID 120



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

REBECCA SHEEHAN-PLOTKIN,

             Plaintiff,

v.                                            Case No.: 2:19-cv-897-JLB-MRM

TRI-CITY ELECTRICAL
CONTRACTORS, INC.,

             Defendant.
                                       /

                                        ORDER

       The parties have filed a Joint Stipulation For Dismissal With Prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 22.) The Stipulation

is self-executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir.

2012). Pursuant to the parties’ joint stipulation, Plaintiff’s claims against Defendant

are DISMISSED WITH PREJUDICE, each party to bear their own attorneys’ fees and

costs. The Clerk of Court is DIRECTED to terminate any pending deadlines and close

the file.

       ORDERED in Fort Myers, Florida on October 2, 2020.
